DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al (U.S.20017/0034042) and further in view of Capota et al (U.S. 2020/0410288).

1. 	As per claims 1,10,19 Gross disclosed a method comprising:  2receiving, at a service, telemetry data indicative of a plurality of performance 3metrics captured in a network;  4jointly training, by the service and using the received telemetry data, a 5compression model and an inference model, wherein the compression model is a first 6machine learning model trained to convert the telemetry data into a compressed 7representation of the telemetry data (Paragraph 0169), and wherein the inference model is a second 8machine learning model trained to take the compressed representation of the telemetry 9data as input and apply a classification label to it;  10deploying, by the service, the compression model to the network;  11receiving, at the service, compressed 

However Gross did not disclose in detail 13using, by the service, the inference model to classify the compressed telemetry 14data generated by the compression model deployed to the network.  

In the same field of endeavor Capota disclosed, “Supervised machine learning teaches a model using a large known (labeled) set of data. The training method takes the labeled set and trains a model to generate predictions for a response to new data. The model, in other words, is taught to recognize patterns (sometimes complex) in labeled data and then applies the patterns to new data. Different techniques may be used for supervised learning including, for example, classification, regression, and/or adversarial techniques (Paragraph. 0024).

It would have been obvious to one having ordinary skill in the art at the time of the filing was made to have incorporated Supervised machine learning teaches a model using a large known (labeled) set of data. The training method takes the labeled set and trains a model to generate predictions for a response to new data. The model, in other words, is taught to recognize patterns (sometimes complex) in labeled data and then applies the patterns to new data. Different techniques may be used for supervised learning including, for example, classification, regression, and/or adversarial techniques as taught by Capota in the method and system of Gross to provide of deployment of additional bandwidth and microcells.


12. 	As per claims 2,11 Gross-Capota disclosed wherein using the inference model to classify the 2compressed telemetry data generated by the compression model comprises:  3labeling the compressed telemetry data with a classification label that indicates 4whether the network will satisfy a particular service level agreement (SLA) associated s with traffic in the network (Gross, Paragraph.0228).  

13. 	As per claims 3,12 Gross-Capota disclosed wherein the network is a software-defined wide area 2network (SD-WAN), and wherein the telemetry data is associated with one or more 3tunnels in the SD-WAN (Gross, Paragraph. 0224).  

14. 	As per claims 4,13 Gross-Capota disclosed wherein the compression model is an auto encoder-based 2model and the inference model is a classification model (Capota, Paragraph. 0058).  

15. 	As per claims 5,14 Gross-Capota disclosed further comprising:  2jointly training, by the service and based on the received telemetry data, a 3plurality of pairs of compression and inference models, wherein each pair exhibits a 4different degree of telemetry data compression and inference accuracy (Capota, Paragraph. 0058).  

16. 	As per claims 6,15 Gross-Capota disclosed further comprising:  2deploying, by the service, the trained compression models to the network, wherein 3a device in the network selects from among the compression models to generate 4compressed telemetry data for assessment by the service based on an available 5bandwidth (Capota, Paragraph. 0058).  

17. 	As per claims 7,16 Gross-Capota disclosed wherein the compressed telemetry data received at the 2service includes an identifier for the compression model used to generate the compressed 3telemetry data, and wherein the inference model to classify the compressed telemetry 4data comprises:  5selecting the inference model based on the identifier for the compression model 6used to generate the compressed telemetry data (Gross, Paragraph. 0241).  

8. 	As per claims 8,17 Gross-Capota disclosed further comprising:  26PATENT 0141444.U CPOL 1026236-US.012receiving, at the service, a data change alert indicative of a change in the plurality 3of performance metrics; and  4retraining, by the service and jointly, the compression and inference models, 5based on the received data change alert (Gross, Paragraph. 0248).  

19. 	As per claims 9,18 Gross-Capota disclosed wherein the plurality of performance metrics comprises one 2or more of: memory utilization, processor utilization, Bidirectional Forwarding Detection 3(BFD) probe statics, queue statistics, interface down events, re-key exchange failures, or  4router crash log data (gross, Paragraph. 0241).

20.	As per claim 20 Gross-Capota disclosed, “wherein a device in the network that exports the telemetry data to the service switches between compressing the telemetry data using the compression model and sending raw telemetry data to the service based on one or more conditions of the network (Gross, Paragraph. 0162).

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. Response to applicant’s argument as follows.

Applicant argued that prior art did not disclose, “jointly training, by the service and using the received telemetry data, a compression model and an inference model, wherein the compression model is a first machine learning model trained to convert the telemetry data into a compressed representation of the telemetry data, and wherein the inference model is a second machine learning model trained to take the compressed representation of the telemetry data as input and apply a classification label to it; deploying, by the service, the compression model to the network; receiving, at the service, compressed telemetry data generated by the compression model deployed to the network; and using, by the service, the inference model to classify the compressed telemetry data generated by the compression model deployed to the network.

As to applicant’s argument Gross disclosed, “The spectral data generated by the spectral analyzer circuit can be compared with spectral profiles via pattern recognition, an expert system, curve fitting, matched filtering or other artificial intelligence, classification or comparison technique to identify a type of disturbance based on, for example, the spectral profile that most closely matches the spectral data. The spectral profiles can be stored in a memory of the disturbance detection sensor 1604b or may be remotely accessible by the disturbance detection sensor 1604b. The profiles can comprise spectral data that models different disturbances that may be encountered on power lines 1610 to enable the disturbance detection sensor 1604b to identify disturbances locally (Paragraph. 0148)”. The spectral data is interpreted as telemetry data. 
Gross further disclosed, “In another embodiment, the network management system 1601 can receive at step 1755 telemetry information from one or more waveguide systems 1602. The telemetry information can include among other things an identity of each waveguide system 1602 submitting the telemetry information, measurements taken by sensors 1604 of each waveguide system 1602, information relating to predicted, estimated, or actual disturbances detected by the sensors 1604 of each waveguide system 1602, location information associated with each waveguide system 1602, an estimated location of a detected disturbance, an identification of the disturbance, and so on. The network management system 1601 can determine from the telemetry information a type of disturbance that may be adverse to operations of the waveguide, transmission of the electromagnetic waves along the wire surface, or both. The network management system 1601 can also use telemetry information from multiple waveguide systems 1602 to isolate and identify the disturbance. Additionally, the network management system 1601 can request telemetry information from waveguide systems 1602 in a vicinity of an affected waveguide system 1602 to triangulate a location of the disturbance and/or validate an identification of the disturbance by receiving similar telemetry information from other waveguide systems 1602 (Paragraph 0169).
Capota disclosed, “Supervised machine learning teaches a model using a large known (labeled) set of data. The training method takes the labeled set and trains a model to .



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 21.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

22.	The examiner can normally be reached on Monday to Friday during normal business hours. The Examiner’s Supervisor Rupal Dharia can be reached 571-272-

23.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443